DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No.  61/383,349, 61/905,221, 13/233,515, 14/539,442, 15/424,428 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application i.e. claims 1-18.  Accordingly, claim 1-18 is NOT entitled to the benefit of the prior applications. Please note that support for claim 1-18  is found in figure 6a through figure 8 and corresponding figure 6a through figure 8 description in the specification of the utility application 15/457,546 dated 03/13/2017 but is absent in the disclosure of the prior-filed application, Application No.  61/383,349, 61/905,221, 13/233,515, 14/539,442, 15/424,428.
However, the disclosure of the Application No.  15/457,546, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 1-18 are entitled to the benefit of the Application No.  15/457,546 with filing date 03/13/2017. 
Consequently, claims 1-18 are entitled to the benefit of the utility application 15/457,546 with filing date 03/13/2017 since support for claim 1-18 was found in figure 6a through figure 8 and corresponding figure 6a through figure 8 description in the specification of the 15/457,546  utility application only.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS dated 11/23/2020 and 05/11/2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification Objection
Paragraph [0001] need to also include priority to 15/457,546 along with the corresponding patent number US10794975B2.
The disclosure is objected to because of the following informalities:  the informalities “…present invention provides in a magnetic resonance imaging device (MRD) … in at least para. [0010], para. [00222], para. [00224], “FIG. 4B is a schematic illustration of an embodiment of the closure assembly a more detailed illustration of area A in FIG. 3A” in para. [0064], “organizing the all cables” in at least para. [00166], and “prior to an entry side of the tubing into the patient's body” in at least para. [00238] needs to be corrected.  A suggested correction is -- present invention provides [[in]] a magnetic resonance imaging device (MRD) --, --  FIG. 4B is a schematic illustration of an embodiment of the closure assembly a more detailed illustration of area A in [[FIG. 3A ]] FIG. 4A--, -- organizing all the [[all]] cables--, -- prior to an entry [[side]] of the tubing into the patient's body -- respectively. Appropriate correction is required. 
The disclosure is objected to because of the following informalities:  the informalities “such that, for example, only hole in the RF shielding door is needed” in para. [00239]   needs to be corrected. A suggested correction is -- such that, for example, only a hole in the RF shielding door is needed--.  Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  line 1 informalities “wherein the RF channel to enable a passage of a tubing of medical equipment” need to be corrected. A suggested correction is   – wherein the RF channel is configured to enable a passage of a tubing of medical equipment --. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 1 informalities “The neonate incubator of claim 2, wherein the RF channel comprising” need to be corrected. A suggested correction is -- The neonate incubator of claim 2, wherein the RF channel [[comprising]] comprises --. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  lines 7-8 informalities “the second cylindrical shell is rotatable around a longitudinal axis of the shell” need to be corrected. A suggested correction is   – the second cylindrical shell is [[rotatable]] configured to rotate around a longitudinal axis of the shell –  or -- the second cylindrical shell [[is rotatable]] rotates around a longitudinal axis of the shell-- to avoid potential intended use/functional limitation claim interpretation based issues as detailed in MPEP 2111.04. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  lines 1-2 informalities “the second cutout of the second cylindrical shell to be aligned” need to be corrected. A suggested correction is   – the second cutout of the second cylindrical shell is configured to be aligned – to avoid potential intended use/functional limitation claim interpretation based issues as detailed in MPEP 2111.04. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  line 1 informalities “wherein the RF channel to enclose the tubing of medical equipment” need to be corrected. A suggested correction is   – wherein the RF channel is configured to enclose the tubing of medical equipment --. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  line 1 informalities “wherein the RF shieling” need to be corrected. A suggested correction is   – wherein the RF [[shieling]] shielding --. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 1 informalities “wherein the RF channel to enable an insertion of the tubing of medical equipment” need to be corrected. A suggested correction is   – wherein the RF channel is configured to enable an insertion of the tubing of medical equipment --. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 1 informalities “wherein the RF channel further comprising at least one holder” needs to be corrected. A suggested correction is -- wherein the RF channel further comprises [[comprising]] at least one holder --. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  line 1 informalities “wherein the at least one holder comprising:” needs to be corrected. A suggested correction is -- wherein the at least one holder [[comprising]] comprises:  --. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  lines 1-2 informalities “wherein at least a portion of the first distal of the first flexible element end overlaps with at least a portion of the second distal end of the second flexible element forming thereby a first overlapping portion and a second overlapping portion” needs to be corrected. A suggested correction is -- wherein at least a portion of the first distal end of the first flexible element end overlaps with at least a portion of the second distal end of the second flexible element forming [[thereby]] a first overlapping portion and a second overlapping portion – in order to maintain claim term consistency with “a first distal end” in claim 12 line 2 and to avoid potential intended result/functional limitation claim interpretation based issues as detailed in MPEP 2111.04 . Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 in line 1 recites the limitation "the first distal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in lines 6-8 recites “a RF channel that extends along an axis that is substantially parallel to a longitudinal axis of the neonate incubator from an interior chamber of the neonate incubator through the RF shielding door” which renders the claim unclear. More specifically, it is unclear as to what structure/location the end point/termination point of the RF channel is i.e. does RF channel terminate at the door or at the distal end of the incubator or extends past the incubator to some other external structure or to an environment that is external to the neonate incubator. 
Claims 1, 3-4 and 5 recite the term “substantially” which render these claims unclear for the following reasons: 26[a] More specifically, claim 1 in line 6 recites the term “substantially parallel” which  renders the claim unclear.  More specifically, here, the term "substantially" in claim 1 is a relative range term which renders the claim indefinite.  The term " substantially " is not defined by the claim with respect to the boundary i.e. unclear as to whether the term “substantially” refers herein to a value of  +/-0.25% of the defined measure/reference structure; or the term “substantially” refers herein to a value of  +/-0.10% of the defined measure/reference structure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite degree/range, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;  [26b] similar issues as in [26a] is noted with “substantially hollow interior” in each of claim 3 line 7 and claim 4 line 3; and [26c] similar issues as in [26a] is noted with “substantially opposite” with respect to claim 5 line 3.
Claim 3 in line 7 and line 8 recites “the shell” which renders the claim unclear. More specifically, it is unclear as to whether claim 3 line 7 and line 8 are referencing claim 3 line 2 “a first cylindrical shell” or claim 3 line 5 “a second cylindrical shell”. 
Claim 6 in line 1 recites “neonate incubator of claim 1, wherein the RF shieling comprises preventing an external RF radiation from entering the bore of the MRI device” which renders the claim unclear. More specifically, it is unclear as to what the RF shielding structure/component prevents an external RF radiation from entering the bore of the MRI device.
Dependent claims 2-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-18 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Interpretation
Claim terms are being interpreted as per definitions where explicitly provided as in instant application specification paras. [0074-00105].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport; Uri et al. (Pub. No.: US 20150141799 A1, hereinafter referred to as “Rapoport”) in view of Falk; Steven et al. (Pub. No.: US 20130150656 A1, hereinafter referred to as “Falk”).
As per independent Claim 1, Rapoport discloses a neonate incubator for positioning a neonate within a magnetic resonance imaging (MRI) device (Rapaport in at least abstract, fig. 2, fig. 4A, fig. 4B, [0001], [0009], [0011-0013], [0020-0021], [0026-0027], [0050], [0053-0061],[0063], [0070], [0077-0080], [0153- 0154] for example discloses claimed subject-matter. More specifically, Rapaport in at least [0009], fig. 4A, fig. 4B, [0153-0154] for example discloses a neonate incubator 700 for positioning a neonate within a magnetic resonance imaging (MRI) device i.e. MRD), the neonate incubator comprising: 
a proximal end and a distal end (Rapaport in at least fig. 4A, [0153] discloses neonate incubator comprising: a proximal end and a distal end i.e. end adjacent cart in fig. 4A); 
a radio frequency (RF) shielding door coupled to the distal end, the RF shielding door to mate with a bore of the MRI device to provide RF shielding(Rapaport in  at least [0021], [0077-0080], fig. 4A, fig. 4B, [0153-0154] discloses a radio frequency (RF) shielding door/closure assembly coupled to the distal end i.e. end adjacent cart in fig. 4A, the RF shielding door/closure assembly to mate with a bore of the MRI device i.e. MRD to provide RF shielding (Rapaport [0154] “elevated face of the conduit (85) maintains the RF attenuating properties of the closure mechanism”)); and 
a RF channel that extends from an chamber of the neonate incubator through the RF shielding door (Rapaport in at least [0020], fig. 4B, [0154] for example discloses a RF channel/conduit 100 that extends from an interior chamber of the neonate incubator 700 through the RF shielding door/ closure assembly (Rapaport [0020] “the incubator's closure assembly conduit further comprises an RF filter, configured to permit electrical wiring to pass into the MRD bore from the external environment”)), 
the RF channel having a length to width ratio of at least 5 to 1(Rapaport in at least [0058-0059] discloses the RF channel/conduit having a length to width ratio of at least 5 to 1). 
Rapoport does not explicitly disclose a channel that extends along an axis that is substantially parallel to a longitudinal axis of the neonate incubator from an interior chamber of the neonate incubator through the incubator end portion
However, in an analogous MRI compatible neonate incubator field of endeavor, Falk discloses a neonate incubator for positioning a neonate within a magnetic resonance imaging (MRI) device (Falk in at least fig. 1, fig. 4, [0013], [0019], [0026] for example discloses a neonate incubator 18 for positioning a neonate 32 within a magnetic resonance imaging (MRI) device 60), the neonate incubator comprising:
a channel that extends along an axis that is substantially parallel to a longitudinal axis of the neonate incubator from an interior chamber of the neonate incubator through the incubator end portion (Falk in at least fig. 1, [0019] for example discloses a channel 39 that extends along an axis that is substantially parallel to a longitudinal axis of the neonate incubator 18 from an interior chamber of the neonate incubator 18 through the incubator end portion).
One of ordinary skill in the art would have been motivated to combine Rapoport with Falk because both teach neonate incubator to enable magnetic resonance imaging (Rapoport, abstract; Falk, abstract) and thus,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perpendicular arrangement/alignment of  conduit/channel as disclosed by Rapoport, to be arranged/aligned along incubator longitudinal axis, as taught by Falk. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as a matter of simple substitution of one known, equivalent element for another to obtain predictable equivalent results. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement/alignment of RF shielded conduit/channel as disclosed by Rapoport, to be arranged/aligned along incubator longitudinal axis, as taught by Falk. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success for the advantage of organizing and without disruption allow passage of any needed peripheral wires or life-line tubing to the infant within the incubator even while performing MRI procedure on the neonate. (Falk, [0019]).

As per dependent Claim 2, the combination of Rapoport and Falk as a whole further discloses  neonate incubator of claim 1 (see Claim 1 analysis above), wherein the RF channel to enable a passage of a tubing of medical equipment from the interior chamber of the neonate incubator to an environment that is external to the neonate incubator (Rapaport in at least [0001], [0011], [0013], [0019], [0049], [0051-0052], [0061], [0090], [0122], fig. 4A, fig. 4B for example discloses the RF channel/conduit 100 to enable a passage of a tubing 150 of medical equipment from the interior chamber of the neonate incubator 700 to an environment that is external to the neonate incubator (Rapaport in [0122] “an incubator's closure assembly conduit permits passage of medical equipment within, from the inner space of MRD bore to the external environment”). 

As per dependent Claim 6, the combination of Rapoport and Falk as a whole further discloses  neonate incubator of claim 1 (see Claim 1 analysis above), wherein the RF shieling comprises preventing an external RF radiation from entering the bore of the MRI device and an RF radiation emitted by the MRI device from exiting the bore of the MRI device (Rapaport in at least [0021], [0026], [0053-0058], [0077-0080] for example discloses RF shielding for preventing an external RF radiation from entering the bore of the MRI device MRD and an RF radiation emitted by the MRI device MRD from exiting the bore of the MRI device MRD (see Rapaport [0026] “RF shielding an MRD from its external environment generated EMI, and RF shielding the external environment from the MRD generated EMI, by providing an RF shielding conduit” )). 

As per dependent Claim 7, the combination of Rapoport and Falk as a whole further discloses neonate incubator of claim 1 (see Claim 1 analysis above), wherein at least a portion of the RF channel is positioned within the interior chamber of the incubator (Rapaport in at least fig. 4A discloses RF shielded channel/conduit 100 while Falk in fig. 1 discloses at least a portion of the channel 39 is positioned within the interior chamber of the incubator 18. If a longitudinal channel 39 as shaped in Falk were to be RF shielded as disclosed in Rapaport, the combination of applied art as a whole would disclose subject-matter as claimed). 
As per dependent Claim 8, the combination of Rapoport and Falk as a whole further discloses neonate incubator of claim 1 (see Claim 1 analysis above), wherein at least a portion of the RF channel protrudes from the RF shielding door towards the external environment (Rapaport in at least fig. 4A discloses RF shielded channel/conduit 100 while Falk in fig. 1 discloses at least a portion of the channel 39 protrudes from the incubator end portion towards the external environment. If a longitudinal channel 39 as shaped in Falk were to be RF shielded as disclosed in Rapaport, the combination of applied art as a whole would disclose subject-matter as claimed). 

As per dependent Claim 9, the combination of Rapoport and Falk as a whole further discloses  neonate incubator of claim 2 (see Claim 2 analysis above), wherein the RF channel to enable an insertion of the tubing of medical equipment without detaching the tubing from any of the medical equipment ends (Rapaport in at least [0001], [0011], [0013], [0019], [0049], [0051-0052], [0061], [0090], [0107], [0119], [0122], fig. 4A, fig. 4B for example discloses wherein the RF channel/conduit 100 to enable an insertion of the tubing 150 of medical equipment without detaching the tubing 150 from any of the medical equipment ends (Rapaport in [0013] “the incubator's closure assembly …is adapted by size and shape to enable removal of at least a portion of medical equipment passing within the conduit, without detaching it from any of the equipment ends”)). 
As per dependent Claim 10, the combination of Rapoport and Falk as a whole further discloses  neonate incubator of claim 2 (see Claim 2 analysis above), wherein the RF channel further comprising at least one holder to hold a position of the tubing of medical equipment passing through the RF channel (Rapaport in [0061], [0063], [0070], fig. 2A, fig. 2B, [0144-0145] for example discloses the RF channel/conduit 100 further comprising at least one holder 22-23/ 24 to hold a position of the tubing 150  of medical equipment passing through the RF channel/conduit 100). 
As per dependent Claim 11, the combination of Rapoport and Falk as a whole further discloses neonate incubator of claim 2 (see Claim 2 analysis above), further comprising at least one holder connected to the RF shielding door to hold a position of the tubing of medical equipment (Rapaport in fig. 4B, [0154] for example discloses  at least one holder/attachment connected to the RF shielding door/closure assembly to hold a position of the tubing 150 of medical equipment (see Rapaport [0154] “the conduit (100) is attached to the contour of the closure assembly allowing the exemplary tube (150) to be placed along the side of the assembly”). 
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Examined claims 1-18 are  each rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10794975B2 (hereinafter referred to as “Rapaport”) . 
As per Examined independent Claim 1, Examined Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 1 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 1 is anticipated by claim 1 in the conflicting patent to Rapaport. 
Further, as per Examined independent Claim 1, Examined Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 1 is generic to and encompasses claim 9 species in the conflicting patent and thus, examined claim 1 is anticipated by claim 9 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 2, Examined Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 2 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 2 is anticipated by claim 1 in the conflicting patent to Rapaport. 
Further, as per Examined dependent Claim 2, Examined Claim 2  is also rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 2 is generic to and encompasses claim 9 species in the conflicting patent and thus, examined claim 2 is anticipated by claim 9 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 3, Examined Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 3 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 3 is anticipated by claim 1 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 4, Examined Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 2 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 4 is generic to and encompasses claim 2 species in the conflicting patent and thus, examined claim 4 is anticipated by claim 2 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 5, Examined Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 3 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 5 is generic to and encompasses claim 3 species in the conflicting patent and thus, examined claim 5 is anticipated by claim 3 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 6, Examined Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 1 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 6 is generic to and encompasses claim 1 species in the conflicting patent and thus, examined claim 6 is anticipated by claim 1 in the conflicting patent to Rapaport. 
Further, as per Examined dependent Claim 6, Examined Claim 6  is also rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 6 is generic to and encompasses claim 9 species in the conflicting patent and thus, examined claim 6 is anticipated by claim 9 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 7, Examined Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 4 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 7 is generic to and encompasses claim 4 species in the conflicting patent and thus, examined claim 7 is anticipated by claim 4 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 8, Examined Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 5 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 8 is generic to and encompasses claim 5 species in the conflicting patent and thus, examined claim 8 is anticipated by claim 5 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 9, Examined Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 6 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 9 is generic to and encompasses claim 6 species in the conflicting patent and thus, examined claim 9 is anticipated by claim 6 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 10, Examined Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 7 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 10 is generic to and encompasses claim 7 species in the conflicting patent and thus, examined claim 10 is anticipated by claim 7 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 11, Examined Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 8 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 11 is generic to and encompasses claim 8 species in the conflicting patent and thus, examined claim 11 is anticipated by claim 8 in the conflicting patent to Rapaport. 
Further, as per Examined dependent Claim 11, Examined Claim 11  is also rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 11 is generic to and encompasses claim 9 species in the conflicting patent and thus, examined claim 11 is anticipated by claim 9 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 12, Examined Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 9 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 12 is generic to and encompasses claim 9 species in the conflicting patent and thus, examined claim 12 is anticipated by claim 9 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 13, Examined Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 10 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 13 is generic to and encompasses claim 10 species in the conflicting patent and thus, examined claim 13 is anticipated by claim 10 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 14, Examined Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 11 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 14 is generic to and encompasses claim 11 species in the conflicting patent and thus, examined claim 14 is anticipated by claim 11 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 15, Examined Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 13 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 15 is generic to and encompasses claim 13 species in the conflicting patent and thus, examined claim 15 is anticipated by claim 13 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 16, Examined Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 12 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 16 is generic to and encompasses claim 12 species in the conflicting patent and thus, examined claim 16 is anticipated by claim 12 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 17, Examined Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 14 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 17 is generic to and encompasses claim 14 species in the conflicting patent and thus, examined claim 17 is anticipated by claim 14 in the conflicting patent to Rapaport. 
As per Examined dependent Claim 18, Examined Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claim 15 of Rapaport. Although the claims at issue are not identical, they are not patentably distinct from each other because examined claim 18 is generic to and encompasses claim 15 species in the conflicting patent and thus, examined claim 18 is anticipated by claim 15 in the conflicting patent to Rapaport. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20040036473 A1 for disclosing a cable routing system for an MRI coil having multiple loops and multiple signal cables providing a non-resonant conductive ring surrounding the loops and grounded to define a low electrical field region along which the signal cables are routed for reduced interference similar in terms of use of reduced interference/shielded cable routing in MRI systems to that disclosed.
US 20120229141 A1 for disclosing Radio frequency (RF) shields used with magnetic resonance imaging (MRI) apparatus designed to have a desired degree of RF shielding and a desired heating attribute similar in terms of using Radio frequency (RF) shields utilized with magnetic resonance imaging (MRI) apparatus to that disclosed.
US 20170224247 A1 for disclosing a magnetic resonance imaging (MRI) system for infants and children and corresponding imaging method. The system includes: a base; a housing, with a bottom fixed to the base; a monitoring shield, pivotably connected to the top of the housing; a pair of open magnets, which are spaced apart from each other and fixed to the base by a magnet holder such that an imaging area is defined between them; an operating table, fixed in the imaging area; an incubator, movably connected to the operating table and configured to house an infant or child and to adjust the position of the infant or child in the imaging area. The monitoring shield has a closed configuration and an open configuration. In the closed configuration of the monitoring shield, the magnet holder, the open magnet, the operating table and the incubator are all situated within a space delimited by the base, the housing and the monitoring shield. With this optimized structure, the system allows a radiologist to more accurately and intuitively adjust and understand the position and angle at which the infant or child is imaged. In addition, with the incubator, the system can provide the infant or child with a safer and more comfortable environment. Therefore, it entails a systematic MRI solution for newborns, infants and children similar to that disclosed and claimed.
US 20050264290 A1 for disclosing an RF shield capable of preventing an eddy current induced in the RF shield from degrading MRI image quality, and an MRI system employing the RF shield similar in terms of use of RF shields in a MRI system to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        September 22, 2022